UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 15, 2010 PIMI AGRO CLEANTECH, INC. (Exact name of registrant as specified in its charter) Delaware 333-158986 26-4684680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 269 South Beverly Drive, Suite 1091 Beverly Hills, California 90212 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (310) 203-8278 Copies to: Marc J. Ross, Esq. Jonathan R. Shechter, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Fl. New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT As previously reported on Form 8-K filed April 21, 2010, Pimi Agro CleanTech, Inc. (the “Company”) previously executed a Securities Purchase Agreement (the “Agreement”) with three qualified institutional buyers (the “Subscribers”), pursuant to which the Subscribers were to purchase securities in the amount of $2,082,400 (the “Private Placement”). The Private Placement has not closed, such that the Company has not received any proceeds from the Subscribers and no securities of the Company have been issued to the Subscribers. Accordingly, the Company has deemed the Agreements null and void, and is continuing to explore financing opportunities . ITEM3.02 UNREGISTERED SALES OF EQUITY SECURITIES See Item 1.01 above. The information included in Item 1.01 of this current report on Form 8-K is incorporated by reference into this Item 3.02 . ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS a) Financial statements. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pimi Agro Cleantech, Inc. Date: June 17, 2010 By: /s/Youval Saly Youval Saly ChiefExecutive Officer
